After a continuance, for advisement, the opinion of the Court was drawn up by
Weston C. J.
—.The twelfth section of the militia act of 1834, directs, that the roll of the company shall be annually revised on the first Tuesday of May, and corrected from time to time, as the state of the company may require. The twenty-first section provides, that the company shall be paraded annually on the first Tuesday of May, among other things for the purpose of correcting the company roll; and the fiftieth section authorizes the Adjutant General to furnish for the use of the officers of the militia, blank forms, which are to be uniform throughout the State.
The case finds, that the roll produced at the trial, corresponded with the form furnished by the Adjutant General. It purported to have been corrected on the first Tuesday of May. Comparing the twelfth and twenty-first sections together, it is manifest, that correcting and revising the roll on the first Tuesday of May, mean the same thing, in the sense in which these terms are used by the Legislature. The act docs not prescribe what terms shall be used in the caption of a company roll. It charges the Adjutant General with the duty of issuing forms, which are to he uniform, with this limitation implied, that they do not depart from the requirements of law. And we are of opinion, that the form of a company roll, issued by him, is not liable to this objection. It was then competent evidence; and should have been received by the Justice at *208the trial. The error:, therefore, founded upon its rejection by him, is well assigned.

Judgment reversed.